— Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered on September 30, 1983, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. •
Judgment affirmed.
By his guilty plea, defendant effectively waived any claim that he was deprived of his statutory right to a speedy trial pursuant to CPL 30.30 (People v O’Brien, 56 NY2d 1009). Furthermore, it does not appear that Criminal Term erred in *859rejecting defendant’s constitutionally based speedy-trial claims (People v Taranovich, 37 NY2d 442; People v Williams, 91 AD2d 1028).
Defendant’s remaining contentions are not preserved for our review (People v Pellegrino, 60 NY2d 636; People v Cates, 104 AD2d 895) and no valid basis for reversal in the interest of justice appears on this record. Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.